Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 10/06/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/06/2021; and 5/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 2, “configured to to” should be amended to read as --configured to--.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2015/0149852), herein referred to as Seo ‘852. 
Referring to claim 1, Seo ‘852 teaches an apparatus (see Fig. 1, which depicts a memory system MSYS), comprising: 
a processing device coupled to a memory resource (see Fig. 11, CPU that connects to memory system MSYS), wherein: 
the memory resource is configured to receive a block of data from a memory device couplable to the processing device and the memory resource (see Fig. 11, memory controller CTRL that is a part of the system memory MSYS; see Fig. 1, where program data PDTA is sent to data compressor to be compressed, see Paragraph 0021, i.e. a block of data is received by MSYS to be compressed and stored into memory cell array MCA), and 
the processing device is configured to: 
determine that at least a portion of the received block of data is to be altered (see Paragraph 0021, wherein the program data is to be compressed to create compressed data CDTA, i.e. Examiner points out that compression is a type of alteration on data that can be done); and 
perform an operation to alter the received block of data to reduce a quantity of data contained within the block of data (see Paragraph 0021, wherein the program data is compressed wherein this paragraph specifically indicates that a number of logic pages LPAG# can be compressed into a single compressed data, i.e. Examiner points out that compression is the reduction of a quantity of data).  
As to claim 2, Seo ‘852 teaches the apparatus of claim 1, wherein the processing device that is coupled to the memory resource comprises a first computing device among a plurality of computing devices that each comprise a respective processing device coupled to a respective memory resource (see Fig. 14, wherein the memory system can be implemented as a server system SSYS with storage SSD that is accessible by multiple terminals TEMn, wherein each terminal would be a computing device that would reasonably have a processor of controller that can send / access data to the server system SSYS with its storage SSD, see Paragraph 0045).  
As to claim 3, Seo ‘852 teaches the apparatus of claim 2, wherein the first computing device that comprises the processing device that is coupled to the memory resource and the plurality of computing devices that each comprise the respective processing device coupled to the respective memory resource are resident on a storage controller provided on the memory device (see Fig. 14, wherein the memory system can be implemented as a server system SSYS with storage SSD that is accessible by multiple terminals TEMn, wherein each terminal would be a computing device that would reasonably have a processor of controller that can send / access data to the server system SSYS with its storage SSD, see Paragraph 0045; see Fig. 13, wherein the system can also be arranged with host connecting to a SSD controller with processor and RAM on board that then connects to the desired memory MEM for storage of data, i.e. each SSD controller can have its own processor PROS and RAM).   
As to claim 4, Seo ‘852 teaches the apparatus of claim 1, further comprising a controller that includes the processing device that is coupled to the memory resource, wherein the controller is resident on the memory device (see Fig. 11, wherein the controller CTRL is a part of the system memory MSYS).  
As to claim 6, Seo ‘852 teaches the apparatus of claim 1, wherein the memory resource is configured to receive the block of data as part of a stream of a plurality of blocks of data (see Fig. 11, memory controller CTRL that is a part of the system memory MSYS; see Fig. 1, where program data PDTA is sent to data compressor to be compressed, see Paragraph 0021, i.e. a block of data is received by MSYS to be compressed and stored into memory cell array MCA).  

Referring to claim 7, Seo ‘852 teaches an apparatus (see Fig. 1, which depicts a memory system MSYS), comprising: 
a controller (see Fig. 11, wherein memory system MSYS includes a controller CTRL; also see Figs. 2-4, MCTRL which receives the program data LPAG# (PDTA)); and 
a first processing device resident on the controller and coupled to a first memory resource resident on the controller and a second processing device resident on the controller and coupled to a second memory resource resident on the controller (see Fig. 11, CPU that connects to memory system MSYS; see Fig. 14, wherein the memory system can be implemented as a server system SSYS with storage SSD that is accessible by multiple terminals TEMn, wherein each terminal would be a computing device that would reasonably have a processor of controller that can send / access data to the server system SSYS with its storage SSD, see Paragraph 0045), wherein the first processing device or the second processing device, or both are configured to: 
control receipt of streams of data that comprises a plurality of blocks of data to write at least a portion of the stream of data to the first memory resource or the second memory resource, or both (see Fig. 11, memory controller CTRL that is a part of the system memory MSYS; see Fig. 1, where program data PDTA is sent to data compressor to be compressed, see Paragraph 0021, i.e. a block of data is received by MSYS to be compressed and stored into memory cell array MCA), and 
responsive to writing at least the portion of the stream of data to the first memory resource or the second memory resource, or both, initiate performance of an operation to reduce a size of at least one block of data among the plurality of blocks of data from a first size to a second size (see Paragraph 0021, wherein the program data is compressed wherein this paragraph specifically indicates that a number of logic pages LPAG# can be compressed into a single compressed data, i.e. Examiner points out that compression is the reduction of a quantity of data).  
As to claim 11, Seo ‘852 teaches the apparatus of claim 7, wherein the first processing device or the second processing device, or both, are configured to to perform the operation to reduce the size of at least the one block of data by selectively transferring portions of at least the block of data between partitions of the first memory device or the second memory device, or both (see Fig. 1, wherein data PDTA is first run through a compressor DCOM, then sent to a data split unit and error correction encoding unit prior to being stored in memory cell array, i.e. split and selectively transferred to the memory cell array).  
As to claim 12, Seo ‘852 teaches the apparatus of claim 7, further comprising a communication subsystem coupled to the first processing device, the first memory resource, the second processing device, and the second memory resource, wherein the communication subsystem is configured to provide communications pathways between the first processing device, the first memory resource, the second processing device, and the second memory resource to allow the first processing device to access an address space associated with the second memory resource or the second processing device to access an address space associated with the first memory resource, or both (see Fig. 14, wherein the memory system can be implemented as a server system SSYS with storage SSD that is accessible by multiple terminals TEMn, wherein each terminal would be a computing device that would reasonably have a processor of controller that can send / access data to the server system SSYS with its storage SSD, see Paragraph 0045, wherein the terminals and server all connect through a network communication path).  
As to claim 13, Seo ‘852 teaches the apparatus of claim 7, further comprising a first buffer coupled to the first processing device and the first memory resource, wherein the first processing device is configured to control receipt of the streams of data by controlling writing of at least the portion of the stream of data to the first buffer prior to writing at least the portion of the stream of data to the first memory resource or the second memory resource (see Fig. 13, wherein the system can also be arranged with host connecting to a SSD controller with processor and RAM on board that then connects to the desired memory MEM for storage of data, i.e. each SSD controller can have its own processor PROS and RAM, wherein a buffer CBUF temporarily stored data transmitted to or from memory device MEM, see Paragraph 0044).   

Referring to claim 15, Seo ‘852 teaches a method (see Abstract), comprising: 
receiving, by a processing device coupled to a memory resource, a first block of data from a memory device couplable to the processing device and the memory resource (see Fig. 11, CPU connecting to memory system MSYS that includes a memory controller CTRL; see Fig. 1, where program data PDTA is sent to data compressor to be compressed, see Paragraph 0021, i.e. a block of data is received by MSYS to be compressed and stored into memory cell array MCA);
performing, by the processing device, a first operation to remove a quantity of bits contained within the first block of data to reduce a quantity of data contained within the first block of data (see Paragraph 0021, wherein the program data is compressed wherein this paragraph specifically indicates that a number of logic pages LPAG# can be compressed into a single compressed data, i.e. Examiner points out that compression is the reduction of a quantity of data thereby turning an original quantity into a reduced quantity of data with the compressed data); 
receiving, by the memory resource, a second block of data from the memory device while the processing device is performing the first operation (see Fig. 11, CPU connecting to memory system MSYS that includes a memory controller CTRL; see Fig. 1, where program data PDTA is sent to data compressor to be compressed, see Paragraph 0021, i.e. a block of data is received by MSYS to be compressed and stored into memory cell array MCA; Examiner points out that it is normal to having multiple commands / data queued for processing; also see Paragraph 0044, wherein a buffer can be used for temporary storage of data to be transmitted to the memory device MEM or data transmitted from the memory device MEM); and 
performing, by the processing device and responsive to completion of the first operation, a second operation to remove a quantity of bits contained within the second block of data to reduce a quantity of data contained within the second block of data (see Paragraph 0021, wherein the program data is compressed wherein this paragraph specifically indicates that a number of logic pages LPAG# can be compressed into a single compressed data, i.e. Examiner points out that compression is the reduction of a quantity of data thereby turning an original quantity into a reduced quantity of data with the compressed data; Examiner points out that sequential execution of commands / instructions is the norm for computing systems unless an out-of-order execution hardware is available, in which Seo ‘852 does not specifically indicate such, thereby Examiner makes the assumption that normal sequential execution of commands / instructions is being done so the second compression would be done after the completion of the first compression operation).  
As to claim 16, Seo ‘852 teaches the method of claim 15, further comprising: determining, by the processing device, that the quantity of bits contained within the first block of data, the second block of data, or both, comprises an unwanted quantity of bits; and removing the unwanted quantity of bits as part of performance of the first operation, the second operation, or both (see Fig. 11, memory controller CTRL that is a part of the system memory MSYS; see Fig. 1, where program data PDTA is sent to data compressor to be compressed, see Paragraph 0021, i.e. a block of data is received by MSYS to be compressed and stored into memory cell array MCA; Examiner points out that compression is a reduction of the quantity of bits needed to store the data which can be argued to be removing “unwanted quantities” of bits). 
As to claim 17, Seo ‘852 teaches the method of claim 15, further comprising buffering, by circuitry coupled to the processing device and the memory resource, the second block of data prior to performance of the second operation such that the second block of data is available to the processing device to perform the second operation upon completion of the first operation (see Fig. 13, wherein the system can also be arranged with host connecting to a SSD controller with processor and RAM on board that then connects to the desired memory MEM for storage of data, i.e. each SSD controller can have its own processor PROS and RAM, wherein a buffer CBUF temporarily stored data transmitted to or from memory device MEM, see Paragraph 0044).   
As to claim 18, Seo ‘852 teaches the method of claim 15, further comprising: requesting, by the processing device, information stored in an address space of a different memory resource that is coupled to the processing device, the memory resource, and a different processing device; and transferring the requested information from the different memory resource to the memory resource (see Fig. 14, wherein the memory system can be implemented as a server system SSYS with storage SSD that is accessible by multiple terminals TEMn, wherein each terminal would be a computing device that would reasonably have a processor of controller that can send / access data to the server system SSYS with its storage SSD, see Paragraph 0045; see Fig. 13, wherein the system can also be arranged with host connecting to a SSD controller with processor and RAM on board that then connects to the desired memory MEM for storage of data, i.e. each SSD controller can have its own processor PROS and RAM).   
As to claim 19, Seo ‘852 teaches the method of claim 15, further comprising generating a logical record corresponding to the reduced quantity of data contained within the first block of data or the reduced quantity of data contained within the second block of data, or both (Examiner points out that a logical record would inherently be created for read/write operations to / from memory, such a page information, which is something that is being compressed to create compressed data in the Seo ‘852 system, see Paragraph 0021).  
As to claim 20, Seo ‘852 teaches the method of claim 15, wherein the memory resource is configured to receive the first block of data and the second block of data as part of a stream of a plurality of blocks of data (see Fig. 11, memory controller CTRL that is a part of the system memory MSYS; see Fig. 1, where program data PDTA is sent to data compressor to be compressed, see Paragraph 0021, i.e. a block of data is received by MSYS to be compressed and stored into memory cell array MCA).  

Allowable Subject Matter
Claims 5, 8-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, Examiner points out that prior art does not teach the processing device that is coupled to the memory resource is further configured to perform the operation to alter the received block of data by removing at least column of data from the received block of data.  Examiner further points out that this was one of the reasons for allowance of the original parent case 16/236,188.
As to claim 8, Examiner points out that prior art does not teach the at least one block of data among the plurality of blocks of data comprises columns of data, and wherein the first processing device or the second processing device, or both, are further configured to remove at least column of data from the at least one block of data among the plurality of blocks of data that comprises the columns of data. Examiner further points out that this was one of the reasons for allowance of the original parent case 16/236,188.
As to claim 9, Examiner points out that prior art does not teach the first processing device or the second processing device, or both, are further configured to perform the operation to reduce the size of at least the one block of data by removing at least column of data from at least the one block of data.  Examiner further points out that this was one of the reasons for allowance of the original parent case 16/236,188.
As to claim 10, Examiner points out that prior art does not teach at least the one block of data comprises a comma-separated value (CSV) file and wherein the first processing device or the second processing device, or both, are further configured to perform the operation to reduce the size of at least the one block of data by extracting data from the CSV file.  Examiner further points out that this was one of the reasons for allowance of the immediate parent case 16/746,048.
As to claim 14, Examiner points out that prior art does not teach the first processing device or the second processing device, or both, are configured to perform the operation to reduce the size of at least the one block of data among the plurality of blocks of data from the first size to the second size by extracting data from at least the one block of data.  More specifically, Examiner points out that extracting is different from just reducing / reduction of data, as extraction is the removal of data thereby taking data out of the block of data which is completely different from the concept of compression.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamei et al. (US 2016/0373788) teaches an image processing system where image data is filtered and compressed prior to storage / transmission.
Faerber et al. (US 2010/0299316) teaches a system and method for block compression with blocks of repeated values where blocks have standardized sizes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183